Title: From George Washington to Thomas Knox, January 1758
From: Washington, George
To: Knox, Thomas



Sir,
Mount Vernon January 1758

I wrote to you on the 26th and 30th Ultimo and Addressd Copies since which I have receivd my Bills of Lading for 14 Hogheads Tobo—one of which is Inclosd—I have also receivd my Goods from the Recovery, and cant help again complaining of the little care taken in the purchase: Besides leaving out one half, and the most material half too! of the Articles I sent for, I find the Sein is without Leads, Corks and Ropes which renders it useless—the Crate of Stoneware dont contain a third of the Pieces I am chargd with, and only two things broke—and every thing very high Chargd. It woud be in my power, coud I be upon any degree of certainty that my Tobo woud suit the Bristol Market, to Ship you a pretty large Quantity annually, but I apprehend the quality & Management will scarce meet an adequate price—what I have on board the Nugent is of this sort, and all of the present Years growth; the Sales of which will probably determine my future Shippg—If I can get any of my Tobo Rents in time enough for yr Ships I shall Recomd them to your Care also.
In my last I desird two pair of Workd Ruffles at a guinea each

pair—if workd Ruffles shoud be out of fashion send such as are not, and to the things wrote for in my last add these following viz.

A Neat Mahay Card Table—wch may serve for a dressg one.
2 dozn Packs of playg Cards
2 setts Counters for Quadrille
1 dozn watch Cristals better than an Inch & half Diameter
50 lb. best Raisons
50 lb. best Currents
50 lb. Almonds in the Shell
1 Cask best bottled Cyder
½ dozn fashio[nabl]e China Bowls from a large to a Midlg Size
½ dozn deep white Stone Dishes sortd
3 dozn Plates deep & Shallow.

Your sending these things together with those wrote for in my last by the first Vessel will very much Oblige Yr Most Obedt Hble Servt

Go: Washington

